Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,245,871. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 combined with dependent claim 12 is an obvious variation of claim 1 of U.S. Patent No. 11,245,871.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 12-14, 15-17, 18-19, 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Parland (US 2020/0393909A1)
Regarding claim 1, Parland  discloses: A method, comprising: receiving a video capturing a user facing a camera (paragraphs: 0007; 0045; 0113); analyzing an image of the video to identify a marking object in the image, wherein the image captures the marking object held by the user in between the user and the camera (paragraphs: 0036; 0045; "Server application 124 is software that facilitates gesture detection and visualization through a series of software application instructions or modules": paragraph: 0047); detecting a gesture performed by the user using the marking object in a space between the user and the camera ("For example, the gesture detection module 202 may be configured to identify a finger or hand pointed towards a presentation screen, a finger drawing a certain shape in the air, or any other gestures as a specific trigger for subsequent gesture visualization": paragraph: 0059; 0065; 0114; 0115; 0116); marking a location associated with the marking object including by overlaying a highlight (414/512; figs. 4-5) of a portion of content virtually shared between the user and one or more other remote participants; and providing to one or more other remote participants the overlaid highlight of the portion (414/512; figs. 4-5)  of the content via a collaboration medium. (figs. 1-6; paragraphs: 0035; 0056-0057; 0085; 0107; 0108; 0111; 0112; 0118-0122).
Regarding claim 15,  A system, comprising: one or more processors (fig. 1; paragraph: 0040); and a memory coupled to the one or more processors, wherein the memory is configured to provide the one or more processors with instructions which when executed cause the one or more processors to: receive a video capturing a user facing a camera (paragraphs: 0007; 0045; 0113); analyze an image of the video to identify a marking object in the image, wherein the image captures the marking object held by the user in between the user and the camera (paragraphs: 0036; 0045; "Server application 124 is software that facilitates gesture detection and visualization through a series of software application instructions or modules": paragraph: 0047); detect a gesture performed by the user using the marking object in a space between the user and the camera ("For example, the gesture detection module 202 may be configured to identify a finger or hand pointed towards a presentation screen, a finger drawing a certain shape in the air, or any other gestures as a specific trigger for subsequent gesture visualization": paragraph: 0059; 0065; 0114; 0115; 0116); mark a location associated with the marking object including by being configured to overlay a highlight (414/512; figs. 4-5) of a portion of content virtually shared between the user and one or more other remote participants; and provide to one or more other remote participants the overlaid highlight of the portion of the content via a collaboration medium (figs. 1-6; paragraphs: 0035; 0056-0057; 0085; 0107; 0108; 0111; 0112; 0118-0122).
Regarding claim 20, Parland  discloses: A computer program product, the compute program product being embodied in a non- transitory computer readable storage medium (fig. 1; paragraphs: 0040; 0044) and comprising computer instructions for: receiving a video capturing a user facing a camera (paragraphs: 0007; 0045; 0113); analyzing an image of the video to identify a marking object in the image, wherein the image captures the marking object held by the user in between the user and the camera (paragraphs: 0036; 0045; "Server application 124 is software that facilitates gesture detection and visualization through a series of software application instructions or modules": paragraph: 0047); detecting a gesture performed by the user using the marking object in a space between the user and the camera; marking a location associated with the marking object including by overlaying a highlight (414/512; figs. 4-5) of a portion of content virtually shared between the user and one or more other remote participants; and providing to one or more other remote participants the overlaid highlight of the portion of the content via a collaboration medium (figs. 1-6; paragraphs: 0035; 0056-0057; 0085; 0107; 0108; 0111; 0112; 0118-0122).
Regarding claims 2-6, 10, 12-14, 16-19, Parland further discloses: comprising: mirroring the marked location prior to providing the marked location to the one or more other remote participants via the collaboration medium. (reads on displaying gesture visualization: paragraph: 0010), further comprising: analyzing the video to identify a start indicator gesture prior to identifying the marking object in the image (implied by detecting gesture completion: paragraph: 0008; 0095), wherein analyzing the video to identify the start indicator gesture prior includes identifying an indicator object that is different from the marking object (reads on generating a first mark: paragraph: 0009), further comprising: analyzing the video to identify a stop indicator gesture. (implied by detecting gesture completion: paragraph: 0008; 068; 0069-0070), wherein the stop indictor gesture corresponds to a fist gesture or an open palm gesture. (implied by detecting gesture completion: paragraph: 0008), wherein providing the overlaid highlight of the portion of the content via the collaboration medium includes: creating an update to reflect the marked location; and transmitting the update to a cloud service provider, wherein the cloud service provider is configured to distribute the update to the one or more other remote participants and create a collaboration record based on the update (paragraphs: 0041; 0115; 0122), wherein a property of the marking object is determined by identifying a color value associated with the marking object (paragraph: 0066; 0098),wherein a property of the marking object is determined by identifying a size or shape associated with the marking object ( 0056), wherein a property of the marking object is determined by identifying a whiteboard action associated with the marking object, wherein the whiteboard actions is selected from options including the following: an erasing action, a highlighting action, or a selection action, wherein a property of the marking object is determined by identifying a size or shape associated with the marking object (figs. 4-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parland in view of Kothandaraman et al. (US 2010/0208086A1, hereinafter Kothandaraman).
Parland differs from claim 7 in that he does not specifically disclose: wherein marking the location associated with the marking object includes: detecting movement of a camera capturing the video of the user; and adjusting the image of the video based on the detected movement of the camera.
However, Kothandaraman discloses: wherein marking the location associated with the marking object includes: detecting movement of a camera capturing the video of the user; and adjusting the image of the video based on the detected movement of the camera (paragraph: 0003).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parland’s system to provide for: wherein marking the location associated with the marking object includes: detecting movement of a camera capturing the video of the user; and adjusting the image of the video based on the detected movement of the camera as this arrangement would facilitate adjusting image to compensate for camera movement as taught by Kothandaraman.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parland in view of Eikens et al. (US 2019/0325253A1, hereinafter Eikens).
Parland differs from claim 8 in that he does not specifically disclose: wherein marking the location associated with the marking object includes: detecting a background of the image of the video; and adjusting the image of the video by masking the background of the image of the video.
However, Eikens discloses: wherein marking the location associated with the marking object includes: detecting a background of the image of the video; and adjusting the image of the video by masking the background of the image of the video (paragraph: 0072; claim 17).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bannet Ballester’s system to provide for the following: wherein marking the location associated with the marking object includes: detecting a background of the image of the video; and adjusting the image of the video by masking the background of the image of the video as this arrangement would facilitate to display clear foreground as taught by Eikens.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parland in view of Nagpal et al. (US 2019/0260964A1, hereinafter Nagpal).
Parland differs from claim 9 in that he does not specifically disclose: wherein marking the location associated with the marking object includes removing noise in the image of the video or optimized lighting conditions of the image of the video.
However, Nagpal discloses: wherein marking the location associated with the marking object includes removing noise in the image of the video or optimized lighting conditions of the image of the video (paragraph: 0032).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parland’s system to provide for the following: wherein marking the location associated with the marking object includes removing noise in the image of the video or optimized lighting conditions of the image of the video as this arrangement would facilitate to display clear images as taught by Nagpal.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parland in view of Huang et al. (US PAT: 9,992,241, hereinafter Huang)
Parland differs from claim 11 in that he does not specifically disclose: wherein providing the overlaid highlight of the portion of the content via the collaboration medium includes determining an edit state of a virtual shared whiteboard, and wherein the edit state of the virtual shared whiteboard includes at least a start state and a pause state.
However, Huang discloses: wherein providing the marked location to the one or more other users via the collaboration medium includes determining an edit state of a virtual shared whiteboard, and wherein the edit state of the virtual shared whiteboard includes at least a start state and a pause state (abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parland’s system to provide for the following: wherein providing the marked location to the one or more other users via the collaboration medium includes determining an edit state of a virtual shared whiteboard, and wherein the edit state of the virtual shared whiteboard includes at least a start state and a pause state as this arrangement would provide user control for starting collaboration session as taught by Huang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2021/0081029A1) to Dong et al.  discloses gesture control systems which teaches: [0040] Touchless drawings may also be rendered in some systems without the use of data gloves, orientation sensors, or any other tethered devices that directly record movement and drawing angles. The disclosed system reduces the set-up time and time-to-interface of drawing and highlighting program functions. The passive and silent sensing of the disclosed system allows users to generate drawings and images, interact with them, and highlight drawings, images, and text. In a presentation mode, for example, the disclosed systems provide users with uninterrupted usage of software (disabling other scheduled tasks and/or software), here, drawing software activated by the selection of a drawing mode that enables a user to draw on a screen. The screen emulates a whiteboard as shown in FIG. 9 or a user selected canvass background (not shown) in alternate systems. When actuated by a gesture-message that may be presented via a menu, users generate drawings using their fingers without making direct or indirect physical contact with the screen or drawing devices through the touchless interface. Pointing a finger at a predetermined position for a predetermined period of time in this mode like a hover, for example, in an exemplary gesture-message combination launches the drawing mode after displaying a message, and launches a cursor shown in the shape of an occluded hand and pointing finger in which lines may be drawn and/or annotations added to a displayed output.
--(US 2013/0201276A1) to Pradeep et al. discloses intehrated interactive space which teaches: [0109] FIG. 13 illustrates an example implementation scenario 1300 in which two users interact via a shared surface included as part of a virtual shared space. Starting in the upper left of the scenario 1300, a shared surface 1302 is positioned at a first location, e.g., "Location 1." The shared surface 1302 can be embodied as any suitable surface with which a user may interact, such as a whiteboard, a chalk board, a painted wall, a display screen that accepts user input (e.g., touch input and/or touchless gesture-based input), and so on. Also positioned at the first location are the NUI device 1212, a camera 1304, and a projector 1306, such as a video projector.
[0110] Further to the scenario 1300, the user 1208 interacts with the shared surface 1302 by drawing an object 1308 on the shared surface. For example, in a whiteboard scenario, the user 1208 can use a marker to draw the object 1308 on the shared surface 1302. The camera 1304 captures the user interaction with the shared surface 1302, such as the object 1308 being drawn on the shared surface. Additionally, the NUI device 1212 can capture various information about the interaction by the user 1208 with the shared surface 1302, such as a relative location of the user 1208 in the first location, one or more gestures made by the user 1208, and so on.
[0111] Continuing to the upper right portion of the scenario 1300, the interaction by the user 1208 with the shared surface 1302 is displayed on a shared surface 1310 that is positioned at a second location, e.g., "Location 2." For example, the video data captured by the camera 1304 can be communicated, directly or indirectly, to a projector 1312 that is positioned at the second location. The projector 1312 can project the video data onto the shared surface 1310 as a virtual object 1314. For example, the virtual object 1314 can correspond to a digital image of the object 1308 that is displayed on the shared surface 1310. In implementations, the projector 1312 can project the interaction by the user 1208 with the shared surface 1302 as the interaction occurs, e.g., simultaneously. Thus, the user 1218 at the second location can view, via the shared surface 1310, the interaction by the user 1208 with the shared surface 1302 as the interaction occurs.
[0112] Continuing to the lower right portion of the scenario 1300, the user 1218 interacts with the shared surface 1310 by drawing an object 1316 on the shared surface 1310. For example, the user 1218 can draw the object 1316 adjacent to the displayed virtual object 1314. A camera 1318 captures the user interaction with the shared surface 1310, such as the object 1316 being drawn on the shared surface. Additionally, the NUI device 1224 can capture various information about the interaction by the user 1218 with the shared surface 1310, such as a relative location of the user 1218 in the second location, one or more gestures made by the user 1218, and so on.
[0113] Continuing to the lower left portion of the scenario 1300, the interaction by the user 1218 with the shared surface 1310 is displayed on the shared surface 1302 at the first location. For example, video data captured by the camera 1318 can be communicated to the projector 1306, which can display the video data as a virtual object 1320. For instance, the virtual object 1320 can correspond to a digital image of the object 1316 that is displayed on the shared surface 1302. In implementations, the projector 1306 can project the interaction by the user 1218 with the shared surface 1310 as the interaction occurs, e.g., simultaneously. Thus, the user 1208 at the first location can view, via the shared surface 1302, the interaction by the user 1218 with the shared surface 1310 as the interaction occurs.
[0114] As illustrated, the shared surfaces 1302, 1310 provide an interactive space with which a user can physically interact, such as by drawing objects, placing objects, providing digital input, and so on. Such physical interaction with the shared surface can be captured and displayed at another shared surface, such as by projecting video data onto the other shared surface. Additionally or alternatively, user interaction with a shared surface can be presented via a worn device, such as video display glasses, a virtual reality helmet, and so on.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651